Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teaches an apparatus that receives reports of raw motion data detected in Iot environment, and also receives reports indicating user initiated events detected by a set of Iot devices within Iot environment. The apparatus scans the raw motion data within a threshold period of time preceding particular detected user initiated events to identify motion sequences with the Iot environment that occurred during the threshold period of time. Also illustrate a high level system architecture of a wireless communication system containing a plurality of Iot devices including television, air conditioning unit, a thermostat, a refrigerator, and a washer and dryer. Glickfield et al., (U.S. Patent number 9,989,942) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method for managing log files for an Iot device connected to a vehicle comprising an autonomous vehicle comprising an Iot device and a Iot monitor with a vehicle docking station connected through a network to a cloud storage and an information management system, transfer an at least one of a snapshot of the Iot device memory, the replica of the Iot device memory, and the at least one log file of the Iot device through the network to an at least one of a cloud storage and an information management system. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of systems to support managing data from Iot devices.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glickfield et al., U.S. Patent # 9989942 relates to an apparatus that receives reports of raw motion data detected in Iot environment, and also receives reports indicating user initiated events detected by a set of Iot devices within Iot environment.
Kim et al., U.S. Patent # 7,369,932 relates to an event determination mechanism evaluates the received sensor data to determine if specified events have occurred.
Holland et al., U.S. Patent Appl. Pub. # 2017/0346836, relates to a system and method for preventing security breaches in an Iot system also discloses an internet of things device comprising a wireless communication module to establish communication with a plurality of Iot hubs over local wireless communication channels.
Grant et al., U.S. Patent Appl. Pub. # 2021/0073060, relates to collecting from a plurality of device sensors, device sensor data associates with each of the plurality of devices and collecting, from a plurality of environmental sensors, environmental sensor data associates with each of the plurality of devices, analyzing via machine learning model, the device sensor data in view of the environmental sensor data to determine failure risk values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114